R-257


                                                                                    129
                                   OFFICE            OF

                                                       GENERAL
                                AUSTIN,          TEXAS

                                   Apr. 4; 1947


Hon. B. F. McKee                          O&&m      No. V-124
County Auditor                                                   :
Hidalgo County                           ,,Re:   Resale of real estate pur-
Edinburg, Texas                                  chased by a county as one
                                                 of several taxing units at
                                                 tax foreclosure  sale.

Dear    Sir:

                Your letter of March   24, 1947,   requests   an opinion   an-
swering        the following:

             ‘%I the case of a land foreclosure      for delinquent
       taxes wherein the Countyof Hidalgo holds title as
       Trustee for itself and other taxing bodies, I.would
       like to know if the County has a, right to sell this land
       under the usual procedure        of public sale and sealed
       bids accepted by the Commissioners’           Court and the
       interested    taxing bodies, but after executing said tax
       deed to the puichaser      ieceive   in return an oil, gas
       and mineral deed to a part of that oil, gas and min-
       eral interest conveyed to the purchaser         in said tax
       deed.    May the County go so far as to make the re-
       turn of such a mineral deed to the County a condi-
       tion precedent to the sale of the property.        If such a’
       transaction     would be valid it would be of great bene-
       fit to ‘this County.

             ‘We would appreciate      your opinion as to the’
       validity of this transaction     or as to a means of re-
       turning a mineral interest      in tax deeds executed by
       the County.

             ‘I am enclosing the form we propose to use for
       taking bids for the purchase of land and the mineral
       deed to the County from the purchaser   of land.”

          Your question assumes   that Hidalgo County may lawfully
sell land purchased by it as one of several taxing units by a pro-
cedure of public sale and sealed bids accepted by the Commis-
sioners’ Court and +he interested  taxing units, which assumption
is contrary to our Opinion No. 0-5056-A,    a copy of which is en-
closed for your information.   That opinion is in accord with the
decision of the Supreme Court in the case of Little v. Dennis,   187
Hon. B. F. McKee,   Page   2                          Opinion No. V-124




S. W. (2d) 76.

          Article 1577 of the Revised Civil Statutes is the only law           *
which we have found which provides procedure      for the sale of
land belonging to a county.   That Article requires appointment of
a Commissioner    who shall sell the land at public auction and exe-
cute a deed to the purchaser.    The cases cited in Vernon’s    Civil
Statutes under Article  1577; supra, hold that it applies to all ti-
tles held by a county.  Wallace v. City of Coleman,    30 S. W. (2d)
348; 45 S. W. (2d) 198.

          We are further of the opinion that the requirement    that
such land be sold to the highest bidder for cash for the benefit of
all taxing units for whom the county holds the title, precludes    the
County from making a condition of such sale that it may receive
a re-conveyance    of any mineral interest in the land.

                                 SUMMARY

         Where Hidalgo County and other taxing units re-
    covered judgment foreclosing     tax liens on land in
    Hidalgo County, and Hidalgo County bought said land
    at sheriff’s sale under such foreclosure,    the Com-
    missioners’   Court is authorized to resell such land
    as provided in Article   1577, Revised Statutes, 1925,
    and not otherwise.   Sec. 9, Art. 7345b, V.C.S.;   Little
    v. Dennis, 187 S. W. (2d) 76. No resale of the land
    purchased by Hidalgo County as one of several tax-
    ing units from whom tax liens have been foreclosed
    by judgment in the same proceeding,      may be made
    on condition that an interest in the minerals    in such
    land will be reconveyed    to Hidalgo County by the pur-
    chaser at such resale.

                                             Yours    very truly,

                                    ATTORNEY         GENERAL        OF TEXAS




                                      .
                                             W. T. Williams                    J
                                               Assistant
WTW:erc:wb:sl
Encl.

                                     APPROVED        APR   4.1947


                                      jiL/           22
                                     ATTORNEYGENERALOFTEKAS